Exhibit 10.1


SUPERVISORY AGREEMENT



This Supervisory Agreement (Agreement) is made this  1st day of March, 2011, by
and through the Board of Directors (Board) of First Place Financial Corp,
Warren, Ohio, OTS Docket No. H3282 (Holding Company) and the Office of Thrift
Supervision (OTS), acting by and through its Regional Director for the Central
Region (Regional Director).
 
WHEREAS, the OTS, pursuant to 12 U.S.C. § 1818, has the statutory authority to
enter into and enforce supervisory agreements to ensure the establishment and
maintenance of appropriate safeguards in the operation of the entities it
regulates; and
 
WHEREAS, the Holding Company is subject to examination, regulation and
supervision by the OTS; and
 
WHEREAS, based on its August 2, 2010 examination of the Holding Company, the OTS
finds that the Holding Company has engaged in unsafe or unsound practices in
conducting its consolidated operations; and
 
WHEREAS, in furtherance of their common goal to ensure that the Holding Company
addresses the unsafe or unsound practices identified by the OTS in the August 2,
2010 Report of Examination, the Holding Company and the OTS have mutually agreed
to enter into this Agreement; and
 
WHEREAS, on February 25, 2011, the Holding Company’s Board, at a duly
constituted meeting, adopted a resolution (Board Resolution) that authorizes the
Holding Company to enter into this Agreement and directs compliance by the
Holding Company and its directors, officers, employees, and other
institution-affiliated parties with each and every provision of this Agreement.
 
 
1

--------------------------------------------------------------------------------

 
 
 NOW THEREFORE, in consideration of the above premises, it is agreed as follows:
 
Capital Plan.
 
1.           By June 30, 2011, the Holding Company shall submit to the Regional
Director a written plan for enhancing the consolidated capital of the Holding
Company (Capital Plan).  The Capital Plan shall cover the period beginning July
1, 2011 through December 31, 2012.  At a minimum, the Capital Plan shall
include:
 
(a)           establishment by the Board of a minimum tangible capital ratio of
tangible equity capital to total tangible assets commensurate with the Holding
Company’s consolidated risk profile;
 
(b)           operating strategies to ensure that the Holding Company’s expenses
and obligations are met on a stand alone basis without reliance on dividends
from the Holding Company’s subsidiary savings association, First Place Bank,
Warren, Ohio, OTS Docket No. 14752 (Association) ;
 
 (c)           quarterly cash flow projections for the Holding Company on a
stand alone basis through calendar year-end December 31, 2012 that identify both
the sources of funds and the expected uses of funds;
 
(d)           quarterly pro forma consolidated and unconsolidated Holding
Company balance sheets and income statements for the period covered by the
Capital Plan demonstrating the Holding Company’s ability to attain and maintain
the Board established minimum tangible equity capital ratio during the period of
the Capital Plan;
 
(e)           detailed scenarios to stress-test the minimum tangible equity
capital targets based on continuing operating results, economic conditions and
risk profile of the Holding Company’s stand alone assets and liabilities; and
 
 
2

--------------------------------------------------------------------------------

 
  
(f)            detailed descriptions of all relevant assumptions and projections
and the supporting documentation for all relevant assumptions and projections.
 
2.            Upon receipt of written notice of non-objection from the Regional
Director to the Capital Plan, the Holding Company shall implement and adhere to
the Capital Plan.  A copy of the Capital Plan shall be provided to the Regional
Director within seven (7) days after Board approval.
 
3.           The Holding Company shall notify the Regional Director regarding
any material negative event affecting or that may affect the balance sheet,
capital, or the cash flow of the Holding Company within five (5) days after such
event.
 
4.            By December 31, 2011, and each December 31st thereafter, the
Capital Plan shall be updated and submitted to the Regional Director pursuant to
Paragraph 1 above and shall incorporate the Holding Company’s budget plan and
cash flow projections for the next two (2) calendar years taking into account
any revisions to the Holding Company’s cash flow and operating policies.
 
5.           Within forty-five (45) days after the end of each quarter, after
implementation of the Capital Plan, the Board shall review written quarterly
variance reports on the Holding Company’s compliance with its Capital Plan
(Variance Reports).  The minutes of the Board meeting shall fully document the
Board’s review and discussion.  The Variance Reports shall:
 
(a)     identify variances in the Holding Company’s actual performance during
the preceding quarter as compared to the projections set forth in the Capital
Plan;
 
(b)    contain an analysis and explanation of identified variances; and
 
(c)    discuss the specific measures taken or to be taken by the Holding Company
to address identified variances.
 
 
3

--------------------------------------------------------------------------------

 
 
6.           A copy of each Variance Report shall be provided to the Regional
Director within seven (7) days after review by the Board.
 
Dividends and other Capital Distributions.
 
7.           Effective immediately, the Holding Company shall not declare, make,
or pay any cash dividends or other capital distributions or purchase, repurchase
or redeem or commit to purchase, repurchase, or redeem any Holding Company
equity stock without the prior written non-objection of the Regional
Director.  The Holding Company shall submit its written request for
non-objection to the Regional Director at least thirty (30) days prior to the
anticipated date of the proposed dividend, capital distribution, or stock
transaction.
 
Debt Restrictions.
 
8.           Effective immediately, the Holding Company shall not, directly or
indirectly, incur, issue, renew, rollover, or pay interest or principal on any
debt1 or commit to do so, increase any current lines of credit, or guarantee the
debt of any entity, without prior written notice to and written non-objection
from the Regional Director.  The Holding Company’s written request to the
Regional Director shall include, at a minimum: a statement regarding the purpose
of the debt or payment; a copy of the debt agreement; the planned source(s) for
the debt repayment; and an analysis of the cash flow resources available to meet
such debt repayment.   The Holding Company’s written request for non-objection
shall be submitted to the Regional Director at least thirty (30) days prior to
the anticipated date of the proposed debt issuance, renewal, or rollover; the
proposed increase in any lines of credit; the proposed guarantee of debt; or the
proposed payment of interest or principal on any debt.
 

--------------------------------------------------------------------------------

1 For purposes of this Paragraph, the term “debt” includes, but is not limited
to, loans, bonds, cumulative preferred stock, hybrid capital instruments such as
subordinated debt or trust preferred securities, and guarantees of debt.  For
purposes of this Paragraph, the term “debt” does not include liabilities
incurred in the ordinary course of business to acquire goods and services and
that are normally recorded as accounts payable or accruals under generally
accepted accounting principles.
 
 
4

--------------------------------------------------------------------------------

 
 
Directorate and Management Changes.
 
9.             Effective immediately, the Holding Company shall comply with the
prior notification requirements for changes in directors and Senior Executive
Officers2 set forth in 12 C.F.R. Part 563, Subpart H.
 
Golden Parachute Payments.
 
10.           Effective immediately, the Holding Company shall not make any
golden parachute payment3 unless, with respect to such payment, the Holding
Company has complied with the requirements of 12 C.F.R. Part 359.
 
Employment Contracts and Compensation Arrangements.
 
11.           Effective immediately, the Holding Company shall not enter into
any new contractual arrangement or renew, extend or revise any existing
contractual arrangement related to compensation or benefits with any director or
Senior Executive Officer of the Holding Company, unless it first provides the
Regional Director with not less than thirty (30) days prior written notice of
the proposed transaction.  The notice to the Regional Director shall include a
copy of the proposed employment contract or compensation arrangement, or a
detailed, written description of the compensation arrangement to be offered to
such Senior Executive Officer or director, including all benefits and
perquisites.  The Holding Company shall ensure that any contract, agreement or
arrangement submitted to OTS fully complies with the requirements of 12 C.F.R.
Part 359, 12 C.F.R. §§ 563.39 and 563.161(b), and 12 C.F.R. Part 570-Appendix A.
 

--------------------------------------------------------------------------------

Exhibit A-2 The term “Senior Executive Officer” is defined at 12 C.F.R. §
563.555.
Exhibit A-3 The term “golden parachute payment” is defined at 12 C.F.R. §
359.1(f).
  
 
5

--------------------------------------------------------------------------------

 
 
Association Oversight.
 
12.           Effective immediately, the Holding Company shall ensure the
Association’s compliance with the terms of the Supervisory Agreement issued by
the OTS to the Association effective March 1, 2011.
 
Effective Date.
 
13.           This Agreement is effective on the Effective Date as shown on the
first page.
 
Duration.
 
14.           This Agreement shall remain in effect until terminated, modified
or suspended, by written notice of such action by the OTS, acting by and through
its authorized representatives.
 
Time Calculations.
 
15.           Calculation of time limitations for compliance with the terms of
this Agreement run from the Effective Date and shall be based on calendar days,
unless otherwise noted.
 
Submissions and Notices.
 
16.           All submissions to the OTS that are required by or contemplated by
the Agreement shall be submitted within the specified timeframes.
 
17.           Except as otherwise provided herein, all submissions, requests,
communications, consents or other documents relating to this Agreement shall be
in writing and sent by first class U.S. mail (or by reputable overnight carrier,
electronic facsimile transmission or hand delivery by messenger) addressed as
follows:
 
 (a)           To the OTS:
 
  Regional Director
  Office of Thrift Supervision
 
 
6

--------------------------------------------------------------------------------

 
 
  One South Wacker Drive, Suite 2000
  Chicago, Illinois 60606
  Facsimile: (312) 917-5001
 
(b)           To the Holding Company:
 
  Chairman of the Board
  First Place Financial Corp
  185 East Market Street
  Warren, Ohio   44481
  Facsimile: (330) 393-5578


No Violations Authorized.


18.           Nothing in this Agreement shall be construed as allowing the
Holding Company, its Board, officers or employees to violate any law, rule, or
regulation.
 
OTS Authority Not Affected.
 
19.           Nothing in this Agreement shall inhibit, estop, bar or otherwise
prevent the OTS from taking any other action affecting the Holding Company if at
any time the OTS deems it appropriate to do so to fulfill the responsibilities
placed upon the OTS by law.
 
Other Governmental Actions Not Affected.
 
20.           The Holding Company acknowledges and agrees that its execution of
the Agreement is solely for the purpose of resolving the matters addressed
herein, consistent with Paragraph 19 above, and does not otherwise release,
discharge, compromise, settle, dismiss, resolve, or in any way affect any
actions, charges against, or liability of the Holding Company that arise
pursuant to this action or otherwise, and that may be or have been brought by
any governmental entity other than the OTS.
 
Miscellaneous.
 
21.           The laws of the United States of America shall govern the
construction and validity of this Agreement.
 
 
7

--------------------------------------------------------------------------------

 
 
22.           If any provision of this Agreement is ruled to be invalid,
illegal, or unenforceable by the decision of any Court of competent
jurisdiction, the validity, legality, and enforceability of the remaining
provisions hereof shall not in any way be affected or impaired thereby, unless
the Regional Director in his or her sole discretion determines otherwise.
 
23.           All references to the OTS in this Agreement shall also mean any of
the OTS’s predecessors, successors, and assigns.
 
24.           The section and paragraph headings in this Agreement are for
convenience only and shall not affect the interpretation of this Agreement.
 
25.           The terms of this Agreement represent the final agreement of the
parties with respect to the subject matters thereof, and constitute the sole
agreement of the parties with respect to such subject matters.
 
Enforceability of Agreement.
 
26.           This Agreement is a “written agreement” entered into with an
agency within the meaning and for the purposes of 12 U.S.C. § 1818.
 
Signature of Directors/Board Resolution.
 
27.           Each Director signing this Agreement attests that he or she voted
in favor of a Board Resolution authorizing the consent of the Holding Company to
the issuance and execution of the Agreement.  This Agreement may be executed in
counterparts by the directors after approval of execution of the Agreement at a
duly called board meeting.  A copy of the Board Resolution authorizing execution
of this Agreement shall be delivered to the Regional Director along with the
executed original(s) of this Agreement.
 
 
8

--------------------------------------------------------------------------------

 
  
WHEREFORE, the OTS, acting by and through its Regional Director, and the Board
of the Holding Company, hereby execute this Agreement.
 

   
Accepted by:
FIRST PLACE FINANCIAL CORP
 
Office of Thrift Supervision
Warren, Ohio
             
/s/ Samuel A. Roth
 
By:
/s/ Daniel T. McKee
Samuel A. Roth, Chairman
   
Daniel T. McKee
 
    Regional Director, Central Region
/s/ A. Gary Bitonte
     
A. Gary Bitonte, M.D., Director
             
/s/ Donald Cagigas
     
Donald Cagigas, Director
             
/s/ Marie Izzo Cartwright
     
Marie Izzo Cartwright, Director
             
/s/ Frank J. Dixon
     
Frank J. Dixon, Director
             
/s/ Robert P. Grace
     
Robert P. Grace, Director
             
/s/ Thomas M. Humphries
     
Thomas M. Humphries, Director
             
/s/ Earl T. Kissell
     
Earl T. Kissell, Director
             
/s/ Steven R. Lewis
     
Steven R. Lewis, Director
             
/s/ E. Jeffrey Rossi
     
E. Jeffrey Rossi, Director
             
/s/ William A. Russell
     
William A. Russell, Director
             
/s/ Robert L. Wagmiller
     
Robert L. Wagmiller, Director
     

 
 
9

--------------------------------------------------------------------------------

 